Liacos, C.J.
(dissenting). I agree with most of the court’s discussion of this case. The court has taken an important step in clarifying the ground rules for custodial interrogation in order to preserve the prompt presentment required by Mass. *59R. Crim. P. 7, as amended, 397 Mass. 1226 (1986).1 Law-enforcement officials and criminal defendants will now have a clearer rule that should minimize confusion and litigation. I disagree, however, with two aspects of the court’s opinion.
The court states, in dictum, that an otherwise admissible statement gathered outside the six-hour safe harbor period can be admitted so long as there is an informed and voluntary waiver of prompt presentment. The court implies that this waiver can occur even after the safe harbor period has lapsed. Such practice will undoubtedly eviscerate the rule the court announces today. See Commonwealth v. Goldsmith, 422 Pa. Super. 191, 200-201 (1993) (waiver after six hours is inimical to safe harbor of Commonwealth v. Duncan, 514 Pa. 395, 406 [1987]). It seems highly unlikely that a person in custody who voluntarily waives the right to remain silent will be unwilling to provide a complementary waiver of rule 7 rights.2 The police could continue questioning an uncooperative detainee beyond the six-hour period and, when the detainee finally makes a statement, obtain both waivers. The incentive to delay presentment would still exist, and the safe harbor rule would do nothing to promote compliance with rule 7. If we are to promulgate new rules, we ought not make them hollow from the outset.
My disagreement with the court’s treatment of waiver goes deeper. I believe that any waiver is antithetical to the notion of a safe harbor — a bright-line rule to aid police and reduce litigation. Any doctrine allowing waiver of the six-hour limit to questioning will place a major additional burden on both *60law enforcement and judicial resources. In many cases involving admissions or confessions, there will now be two waivers to litigate, not just one. This sort of proceeding already consumes a great amount of time and resources, not only in motion practice, but also because interlocutory appeal is frequently an issue. See G. L. c. 278, § 28E (1994 ed.); Mass. R. Crim. P. 15, 378 Mass. 882 (1979). The new voluntariness inquiry, addressing the subtle and complex concept of “presentment,” will not produce bright-line jurisprudence. While in the short run the possibility of waiver might seem appealing to the government, the consequences, when summed over the aggregate of cases, loom large.3
Perhaps most importantly, allowing waiver will actually impede many interrogations. An informed waiver would require that police explain the right to appear in front of a magistrate at a particular time. See Commonwealth v. Ortiz, post 68 n.3 (1996). With that knowledge, a sophisticated or “experienced” detainee may find it easier to “wait out” the questioning. Less experienced criminal defendants would, of course, be at a major disadvantage. The current law of “knowing, intelligent, and voluntary” waiver of Miranda rights asks whether a detainee understands the right to remain silent and the right to consult with counsel. E.g., Commonwealth v. Bui, 419 Mass. 392, 396-397, cert. denied, 116 S. Ct. 170 (1995). Yet experience and our caselaw tell us that even these simple concepts can’be difficult for those less educated, and especially those who do not speak English or come from cultural backgrounds where procedural rights are not so common. Compare Commonwealth v. Sim, 39 Mass. App. Ct. 212, 219 n.6 (1995), with Commonwealth v. Alves, 35 Mass. App. Ct. 935, 935-937 (1993). See generally Supreme Judicial Court Commission to Study Racial and Ethnic Bias in the Courts, Equal Justice 34-36, 47-48 (1994). A waiver doctrine with respect to rule 7 will ask many of those same detainees to make *61an informed decision, without advice of counsel, regarding the right to “presentment” or “arraignment” — rather unfamiliar concepts to even the educated and native-born. And attempts to clarify the meaning of those technical legal terms will likely be of no avail. The rights primarily available at presentment are the very same rights already provided by Miranda warnings, the right to remain silent and the right to counsel.4 If we require the police to explain presentment, we are simply asking them to repeat Miranda, and we will have created a new rule that simply grafts an unnecessary and duplicative layer onto an already complex system of criminal procedure. It would seem more sensible and effective to accept the view of the Supreme Court of Pennsylvania referring to the safe harbor rule by stating: “[I]t was intended to interrupt [interrogation] after a reasonable period of time to allow the suspect to be advised of his custodial rights by an impartial judicial officer, as opposed to police officials, and in appropriate cases to establish the conditions of his release pending trial.” Commonwealth v. Duncan, 514 Pa. 395, 404 (1987), quoting Commonwealth v. Jenkins, 500 Pa. 144, 148 (1982).
For police to explain that a detainee has a right to a court appearance is accurate, but unfortunately strongly suggests that the detainee will have to answer at that time for the crime charged. It would be very simple for police to gain advantage out of such a “right of the detainee.” The decision to waive presentment could be framed as a choice between (1) an appearance at which the detainee will be formally charged (presentment closely followed by arraignment) and (2) continued cooperation with the police. The detainee proclaiming innocence would likely choose waiver of presentment, to avoid formal confrontation with the charges.
Lest this be seen as a fantasy about the inner workings of the detainee’s mind, the facts of Commonwealth v. Hodgkins, 401 Mass. 871 (1988), are worthy of note. In that case a detainee waived presentment in order to avoid the publicity that would attend an appearance at the courthouse. Id. at 877 & n.6. This demonstrates that a detainee may want to waive *62prompt presentment for reasons that the police can manipulate.5
As noted, the waiver issue is mere dictum in this case. I do not agree with this dictum. My second disagreement with the court’s opinion directly affects the result here. The majority finds that this rule 7 violation does not deserve the suppression remedy because the facts here are very close to those in Commonwealth v. Fryar, 414 Mass. 732, 743 (1993).
I respectfully disagree with the majority’s reasoning with respect to remedy. If Fryar was close to the line of permissible behavior, we should not thereafter judge against Fryar. That moves the line in the wrong direction. By way of analogy, we might in some case admonish a prosecutor for particular remarks in closing argument, but state that in the context of the over-all argument there was no reversible error. I would hope that after such an admonition we would not compare the next case, with slightly stronger language used to inflame a jury, against the borderline case. We would instead compare the next set of facts to entirely proper argument. So it should be here. In Fryar, we discerned an “implied” finding of the motion judge that the police did not deliberately delay presentment. Id. at 743. “Implied” findings hardly provide a mold from which to cast police procedures.
Law enforcement officers should be able to rely on our case-law with clear lines of demarcation setting forth what is permissible and what is not. But when police decide to test the boundaries, or engage in some new practice, they should reasonably rely on the rule itself, not the outer boundaries of the judicial gloss. As the court notes, the requirement of prompt presentment is of long standing. E.g., Tubbs v. Tukey, 3 Cush. 438, 440 (1849). It is true that in some cases we have held delays longer than occurred here not to justify suppression. We must, however, judge the police against the core of the rule. Rule 7 requires presentment at the next session of court, and the Reporters’ Notes make clear that presentment *63should occur as soon as possible.6 The motion judge made a factual finding, supported by the record, that the police intentionally delayed presentment, and the incriminating statements came more than six hours after arrest.7 Rule 7 itself is a codification of our common law, and I would, in the common law tradition of remedy, apply the rule we announce here to the case before us. I would therefore affirm the motion judge’s order suppressing the defendant’s statements and fruits thereof. Accordingly, I dissent.

 Although the court refers to an arraignment, I believe the more accurate term for an “initial appearance” is the word “presentment.” See and compare Mass. R. Crim. P. 7 (a) (1), as amended, 397 Mass. 1226 (1986) (initial appearance) and Mass. R. Crim. P. 7 (a) (3) (d), 378 Mass. 856 (1979) (“arraignment”). Although the two proceedings may occur at the same time, their functions are not identical. See 1 C.A. Wright, Federal Practice and Procedure § 71 (2d ed. 1982).
Note that at arraignment there is a right to counsel, but presentment is the prior step at which indigency determinations are made and there has not yet been time for meaningful consultation with counsel.


There is no requirement for counsel to advise regarding waiver of prompt presentment. Under these conditions, comprehension of the esoteric right involved, and informed waiver, become too improbable. Of course, detainees could litigate the issue of informed waiver, as Rosario did in this case. But most such litigation devolves into a credibility contest between police and the detainee, and, as here, the detainee loses that fight.


Additionally, the concept of a waiver is inimical to the policy judgment (as the court seems to admit) found in the Uniform Rules of Criminal Procedure and the ALI Model Code of Pre-Arraignment Procedure. See ante at 54-55. As the Goldsmith court put it: “[T]he six-hour arraignment rule recognizes the inherently coercive nature of prolonged custodial police interrogation. In this regard, it affords protection similar to Miranda, in that the constitutional right not to be compelled to give evidence against oneself is served.” Commonwealth v. Goldsmith, 422 Pa. Super. 191, 199 (1993).


This is true even though the right to presentment is not constitutional in origin. This common law device primarily effectuates the right to counsel, as indigency determinations are made, counsel is assigned, and terms of bail are set.


For example, the police could call the press to the courthouse and then inform the detainee of the impending publicity. Cf. Boston Herald, Inc. v. Superior Court Dep’t of the Trial Court, 421 Mass. 502, 505-507 (1995) (derivative media right of access to all arraignments, even in nontraditional settings).


Although we might reject the Reporters’ Notes when we make a judicial determination of the rule’s requirements, until that time reasonable police practice must take the commentary into account. See Reporters’ Notes to Mass. R. Crim. P. 7, Mass. Ann. Laws, Criminal Procedure, at 106 (Law. Co-op 1979).


The entire interrogation of Rosario occurred outside the safe harbor. Therefore the precise contours of that haven are not important. Compare Goldsmith, supra at 200-201 (presentment should occur within six hours, but whatever statements detainee makes within that period are admissible) with Pettyjohn v. United States, 419 F.2d 651, 656 (D.C. Cir. 1969), cert. denied, 397 U.S. 1058 (1970) (voluntary statement is admissible if commenced within period of permissible delay).